Citation Nr: 0916905	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to 
July 13, 2006 and an initial evaluation in excess of 10 
percent beginning July 13, 2006 for service-connected 
chondromalacia of the right knee, status-post arthroscopic 
surgeries (right knee disability).

2.  Entitlement to an initial compensable evaluation for 
service-connected retropatellar pain syndrome of the left 
knee (left knee disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from January 1993 
to January 1997 and from October 1997 to March 2005. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which granted service connection for disability 
of each knee and assigned separate noncompensable evaluations 
effective March 26, 2005.  A January 2007 rating decision 
granted a rating of 10 percent for service-connected right 
knee disability effective July 13, 2006.  The Veteran 
continued his appeal.

The Veteran and his wife testified at a personal hearing 
before the undersigned Administrative Law Judge sitting at 
the RO in January 2009, and a transcript of the hearing is of 
record.  The issue of entitlement to service connection for 
scars of the right knee was raised at the hearing and is 
referred to the RO for adjudication.

For reasons discussed hereinbelow, the issues on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

A review of the claims files reveals that there is some 
question, based on the medical evidence on file and the 
Veteran's January 2009 hearing testimony, whether the 
Veteran's service-connected knee disabilities have increased 
in severity since the last VA evaluation in December 2006, as 
the Veteran testified in January 2009 of significant problems 
with giving way of the right knee.  Additionally, although 
the Veteran testified that he last went for VA knee 
evaluation within the year before the hearing, records of 
this visit are not on file, indicating possible outstanding 
medical records.

Consequently, the Board finds that additional development is 
required prior to final adjudication of the issues on appeal.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2008).  

Accordingly, this case must be REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for a knee disability since 
December 2006, which is the date of the 
most recent medical evidence on file.  
After securing the necessary 
authorization, the AMC/RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  The AMC/RO must then schedule the 
Veteran for a VA examination to determine 
the current severity of his service-
connected knee disabilities.  The 
following considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner should determine the 
current symptomatology and severity 
of the service-connected 
disabilities of the right and left 
knees, to include a discussion of 
bilateral knee range of motion, 
whether there is any giving way, and 
the factors discussed in DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 
(1995).  

d.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AMC/RO should review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's increased 
rating claims for his service-connected 
disabilities of the right and left knees.  
If either of the benefits sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

